PER CURIAM.
The Director of Revenue (Director) appeals an order of the trial court restoring plaintiffs driving privileges. We affirm.
Plaintiffs driver’s license was revoked by the Director for plaintiffs refusal to submit to a chemical test. Upon petition for review, the court entered an order setting aside the revocation. On appeal, Director’s sole point is that “[t]he court below erred in setting aside [plaintiffs] revocation because the court did not have subject matter jurisdiction to review said revocation, in that [plaintiff] failed to timely file his petition for review.” The notice of revocation was mailed on December 4, 1992. The record was confusing as to whether the petition for review was filed on January 5, 1993, or December 31, 1992. Pursuant to our direction, the trial court entered an order finding the petition was filed on December 31, 1992, and corrected the record accordingly.
Petitions for review of a driver’s license revocation must be filed within thirty days of notice of revocation. Section 302.311, RSMo 1986. It has been held that the thirty day period in which to file a petition for review begins on the date the notice is mailed. Bales v. Director of Revenue, 786 S.W.2d 184 (Mo.App.1990). As previously noted, the Notice of Revocation was mailed on December 4, 1992, and the petition for review was filed on December 31,1992. Thus the petition for review was timely filed.
Judgment affirmed.